                                                                        JS-6



1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
2

3
     BERNADETTE MOISE ,           ) Case No. 2:19-cv-02001-R-AS
                   Plaintiff      )
4
                                  ) ORDER
5        v.                       )
6    NELNET ACADEMIC SERVICES,    )
     LLC; EQUIFAX INFORMATION     )
7    SERVICES LLC; EXPERIAN       )
     INFORMATION SOLUTIONS, INC.;
8    and DOES 1-10, inclusive,    )
                                  )
9                  Defendant      )
10

11
           IT IS HEREBY ORDERED that pursuant to the stipulation of the parties to
12
     dismiss Defendant EXPERIAN INFORMATION SOLUTIONS, INC. with
13
     prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1). Each party shall
14
     bear their own costs and attorneys’ fees.
15

16

17
      Dated: October 18, 2019
18

19
                                            _______________________________
                                             _____________________
20                                          HON.
                                             ON. R.
                                                 R. GARY
                                                     GARY KLAUSNER
                                                           KLAUSN
21                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28




                                        Order to Dismiss - 1
